Holmes App. No. 03CA006, 2004-Ohio-6755. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ *1536Judgment Entry filed March 4, 2005:
“Whether a judgment for damages entered following application of and based on entitlement to UM/UIM benefits under R.C. 3937.18 precludes retrospective application of a decision by the Ohio Supreme Court changing the relevant law where the Ohio Supreme Court issued the subject decision after the trial court entered the judgment for damages but before the 30 day time to appeal from the trial court’s judgment ran.”
Moyer, C.J., Resnick and Pfeifer, JJ., dissent.
The conflict case is Adams v. Osterman, Franklin App. No. 03AP-547, 2004-Ohio-1412.
Sua sponte, cause consolidated with 2005-0078, Sheaffer v. Westfield Ins. Co., Holmes App. No. 03CA006, 2004-Ohio-6755.